Exhibit October 30, 2008 United States Securities and Exchange Commission Judiciary Plaza 100 F Street, NE Washington, D.C. 20549 Re: V2K International, Inc. Dear Commission: This letter is to confirm that Gordon Hughes & Banks, LLP, the former independent registered public accounting firm of V2K International, Inc., has read the disclosures included under Item 4.01 of V2K International, Inc.’s Form 8-K report dated October 28, 2008.We agree with the statements relating to our firm with respect to the change in V2K International, Inc.’s independent registered public accounting firm. Yours truly, Gordon Hughes & Banks, LLP By:/s/ Peggy E.
